Citation Nr: 0512870	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  95-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to January 
1969, from July 1970 to July 1973, and from May 1975 to 
September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1992 RO decision which granted service connection 
and a noncompensable (0 percent) rating for migraine 
headaches.  The veteran appealed for a compensable rating.  
Subsequently, in February 1998, the RO granted a 30 percent 
rating for migraine headaches, effective from the October 1, 
1991 date of receipt of the claim for service connection.  
The veteran continues to appeal for a higher rating.  In 
January 1999, the veteran testified at an RO hearing.  In 
October 2002, the Board undertook development regarding the 
veteran's claim.  In September 2003, the claim was remanded 
to the RO for additional evidentiary development.  The case 
has now been returned to the Board for further appellate 
consideration.

The Board notes that in written argument submitted by the 
veteran's representative, a new claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) has been raised.  As the RO has not previously 
addressed this claim, this issue is hereby referred to the RO 
for initial consideration.


FINDINGS OF FACT

1.  The veteran's service-connected migraine headaches were 
manifested by characteristic prostrating attacks occurring on 
an average of once a month from October 1, 1991 to March 17, 
2004.

2.  Since March 18, 2004 the veteran's service-connected 
migraine headaches have been manifested by frequent 
completely prostrating and prolonged attacks which are 
productive of severe economic inadaptability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
migraine headaches at any time prior to March 18, 2004 have 
not been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).

2.  Since March 18, 2004, the criteria for a 50 percent 
rating for migraine headaches have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in February 2004 and in the February 2002 and December 
2004 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  VA 
examinations have been provided which address the claim.  
Service and VA medical records have been associated with the 
claims file, and there do not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
appellant was advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Increased rating for migraine headaches

The veteran is appealing the original assignment of 
disability evaluation following the award of service 
connection for migraine headaches.  In such a case it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Migraine headaches are rated 10 percent when there are 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is 
assigned when there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent rating is assigned when there are 
frequent completely prostrating and prolonged attacks which 
are productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The Board notes that the veteran was initially assigned a 
noncompensable (0 percent) rating for his migraine headaches.  
A February 1998 RO decision assigned a 30 percent rating, 
effective from the date of service connection.  With such in 
mind, the Board has reviewed the evidence of record to 
determine whether the criteria for a higher 50 percent rating 
(described above) have been demonstrated.

VA outpatient treatment records covering the time period of 
the claim show that the veteran has received frequent 
treatment for both migraine and tension headaches.  The 
frequency of his headaches has varied over this time period.  
Records from the mid 1990s indicate that migraine headaches 
were experienced approximately once or twice a month.  
Imitrex was taken to assist in controlling the headaches.  

Also during the mid 1990s, the veteran was enrolled in 
vocational rehabilitation classes.  Lay statements dated in 
1998 from associates and classmates indicate that the veteran 
experienced difficulty with headaches during this time.  An 
instructor stated that the veteran was unable to accept work 
because of medical problems, but there is no indication that 
these problems were related exclusively to migraine 
headaches.  Despite such, the evidence shows that the veteran 
was able to successfully complete this education.

In January 1999, the veteran testified at a hearing before 
the RO.  He stated that his headaches had not become worse 
recently, but were the same as far as frequency and 
intensity.  He said he often woke up in the early morning 
with a headache which was generally in the back part of his 
head.  Sometimes he would take Imitrex for this.  He said 
that he was currently undergoing physical therapy for his 
headaches with mixed results.  He said that he had last 
worked in 1995 with the post office, but was let go for 
conditions he associated with his headaches and a shoulder 
condition.  He stated that he did not miss time from work 
because of his medical condition.  He had recently completed 
a vocational rehabilitation program and was currently looking 
for employment.  He reported that he had headaches which were 
an 8 on a scale of 1 to 10 approximately two or three times a 
month, but most of his headaches were between a 4 and a 6 
level.  He was able to function at a reduced level of 
effectiveness with these headaches, but was unable to 
function with the more severe headaches.  He reported nausea 
and some visual disturbance with his headaches, but no 
vomiting or aura.  His son testified that he kept the house 
quiet and did chores and got ice packs for his father when he 
was experiencing headaches.

Several VA examinations have been provided which address the 
veteran's migraine headaches.  With regard to whether these 
examinations show frequent completely prostrating and 
prolonged attacks which are productive of severe economic 
inadaptability, a 1992 examination found that he had 
headaches 50 percent of the time which lasted 50 percent of 
the day.  These had been occurring for approximately 10 
years.  A 1994 examination diagnosed chronic muscle tension 
headaches that were likely related to chronic neck pain, 
which occurred approximately three or four times a week.  At 
a 1996 general medical examination, he indicated that he 
occasionally had very severe headaches which made him dizzy 
and almost caused him to faint.  These headaches began at the 
back of his head and moved up to the top of his head and 
increased during the course of the day.  He was diagnosed 
with migraine headaches.  In a 1997 examination, he reported 
headaches 


which were bilateral and frontal approximately three or four 
times a week, which lasted from two to four hours until he 
took medication or got some rest.  He was presently not 
working but was attending school and was able to tolerate 
this.  Migraine headaches were diagnosed.  

In a 2001 examination, it was reported that he had two 
different types of headaches.  One was a chronic low-grade 
pain in the top of his head which he frequently woke up with 
that usually lasted several hours, and the other was a 
migraine-type which was severe and pounding in the top of his 
head.  These migraines occurred approximately three times a 
month, and were resolved with Imitrex.  It was indicated that 
these were essentially the same as they had been since the 
1970s.  Mixed headache disorder with migraine component was 
diagnosed.  It was noted that his headaches had been present 
for a long time but did not appear to be increasing in 
frequency.  When his migraine headaches were present this 
affected his ability to work, but he was able to work through 
his chronic daily headaches.

At his most recent VA examination given in March 2004, it was 
again noted that the veteran had two types of headaches.  One 
type frequently awoke him early in the morning and was 
associated with neck pain and pressure and involved the 
occipital side of the head.  This lasted from a couple of 
hours to all day long, and was a 4 or 5 on a scale of 1 to 
10.  The second type was described as a right frontal 
periorbital pain which was sharp and throbbing in nature.  
This type occurred two or three times a month and was 
anywhere from a 2 to a 10 on a scale of 1 to 10.  This was 
associated with nausea, photophobia, and phonophobia.  This 
type of headache lasted from two hours to all day depending 
on whether relief was achieved with Imitrex.  He said his 
headaches had been getting progressively worse.  Tension 
headaches and migraine headaches were diagnosed.  The 
examiner commented that the veteran's tension headaches were 
not very significant and did not affect his daily activity.  
The other headaches were most likely migraine headaches which 
had become worse recently and which were present two to three 
times a month.  

VA outpatient treatment records over the past few years show 
continued complaints of headache difficulties.  Records from 
2002 and 2003 show indications that the veteran's headaches 
were affecting him at his job as a photographer with regard 
to his performance and his relations with co-workers.

In a statement dated in October 2004, the veteran indicated 
that he was currently unemployed and had experienced 
difficulty finding employment because of medical problems 
associated with his headaches.

Upon review of the above medical evidence, and with 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's service-
connected migraine headaches are currently manifested by 
frequent completely prostrating and prolonged attacks which 
are productive of severe economic inadaptability.  This 
supports a higher rating of 50 percent for the condition 
under Diagnostic Code 8100.  The Board notes that this is the 
highest schedular rating available under the diagnostic code 
applicable to migraine headaches, and contemplates the 
difficulty which the veteran's migraine headaches give him in 
his employment.  The Board has considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, the Board finds that in this particular case there 
is insufficient evidence that the veteran's migraine 
headaches currently cause marked interference with employment 
or require frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Board finds that the evidence supporting a 50 percent 
rating is first shown in the medical evidence of record at 
the time of the March 2004 VA examination.  In this regard, 
it is noted that the evidence prior to this examination 
suggests that the veteran's migraine headaches may affect his 
ability to work, but do not preclude it.  Such evidence does 
not show the requisite level of disability to meet the 
criteria for a rating higher than 30 percent.  Thus, the 
veteran's migraine headaches are to be continuously rated 50 
percent since the date of the March 18, 2004 VA examination.  
The Board has applied the benefit-of-the-doubt rule in 
granting this benefit.  38 U.S.C.A. § 5107(b). 


ORDER

A rating in excess of 30 percent for migraine headaches for 
the period of time prior to March 18, 2004 is denied.  

An increased rating of 50 percent for migraine headaches for 
the period of time from March 18, 2004 is granted subject to 
regulations governing awards of monetary benefits. 



	                        
____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


